Citation Nr: 1107562	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  04-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to 
include as secondary to the Veteran's service-connected right ear 
disorder.

2.  Entitlement to service connection for an eye disorder 
(amblyopia).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cataracts claimed as due to Department of Veterans Affairs (VA) 
medical treatment and surgery.


REPRESENTATION

Appellant represented by:	Dennis W. Fox, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant & Son

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1961.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in St. Louis, 
Missouri.  
			
The issue of entitlement to service connection for Meniere's 
disease was initially denied by the Board in a March 2007 
decision.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a June 
2008 Order, the Court vacated the March 2007 Board decision and 
remanded the matter back to the Board for development consistent 
with the parties' Joint Motion for Remand and to Stay Proceedings 
(Joint Motion).  In September 2009 the case was returned to the 
Board, and the Board remanded the Meniere's claim for development 
consistent with the Joint Motion, while deciding the remainder of 
the claims addressed by the Court.  As such, these other claims 
are no longer in appellate status.  

The Veteran's claim for service connection for an eye disorder 
and the 38 U.S.C.A. § 1151 claim were remanded by the Board in 
March 2007.  As for the 38 U.S.C.A. § 1151 claim, the remand 
directives have now been accomplished and the issue is ready for 
appellate disposition.  The issues of entitlement to service 
connection for Meniere's disease and an eye disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran's cataracts and other current eye disorders were 
not caused or aggravated by the 1996 corneal rotation surgery 
performed by VA.

2.  There is no competent evidence that the Veteran's current eye 
disorders are a 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of VA fault, or the result of an 
event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
cataracts and current eye problems, claimed as due to treatment 
rendered by the Department of Veterans Affairs during a 1996 
corneal rotation surgery, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a Veteran suffers an injury or aggravation of an injury as 
a result of VA medical treatment, and the injury or aggravation 
results in additional disability or death, then compensation, 
including disability, death, or dependency and indemnity 
compensation, shall be awarded in the same manner as if the 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A § 5107 (West 
2002 & Supp. 2009).

In order for the disability or death to qualify for compensation 
under 38 U.S.C.A. § 1151, the disability or death must not have 
been the result of the Veteran's willful misconduct, and must 
have been caused by VA hospital care, medical or surgical 
treatment, or examination.  Additionally, the VA hospital care, 
medical or surgical treatment, or examination that proximately 
caused the disability or death, must have been careless, 
negligent, lacked proper skill, or involved an error in judgment, 
or an event that was not reasonably foreseeable.  38 U.S.C.A § 
1151(a).  In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the Veteran's 
condition after such care or treatment.  VA considers each 
involved body part or system separately. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress. 38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. §§ 17.32, § 3.361(d)(2).

Here, the Veteran essentially contends that the consent he 
provided for a 1996 corneal rotation procedure was not 
"informed," because had he known of the particular 
complications from which he suffered due to the surgery, he would 
never have consented to it.  

To analyze this claim, the Board must first address the threshold 
question of whether the Veteran's problems meet the criteria for 
a "qualifying additional disability" under 38 U.S.C.A. § 1151.  
Here, the Board concedes that an additional disability exists 
from the 1996 VA surgery, as the January 2009 eye examination 
report, for example, indicates that the Veteran's host corneal 
tissue has rotated so that the corneal scar is off-axis and that 
he has loose sutures, which were apparently supposed to be a 
permanent fixture of the surgery.  Other current diagnoses 
include pseudophakia, cataracts, refractive error, posterior 
subcapsule opacification, dry eyes, and pain.

However, on sympathetic review of the evidence, the Board cannot 
find that these disabilities are the result of VA error or 
negligence.  In March 2007 the Board remanded the claim in order 
to obtain a medical opinion to address this issue, and in July 
2008 a VA eye examination was conducted.  The Veteran was 
examined, his post-service treatment records were carefully 
reviewed and discussed in detail, and the examiner determined, 
"there is no indication that the care rendered or failure to 
provide treatment by the VAMC caused or aggravated his ocular 
status. There is no carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault of the VA 
in furnishing the medical or surgical treatment as it relates to 
the pts [patient's] eyecare."  The Board has carefully reviewed 
the record but there is no medical evidence to the contrary of 
this opinion.  As such, the Board cannot find that the record 
supports a finding of VA fault related to the 1996 surgery, or 
that the resulting complications were not reasonably foreseeable. 
As unfortunate as the Veteran's complications to the surgery are, 
the Board finds no medical evidence of record to support that the 
complications are particularly unusual, or that a reasonable 
health care provider would consider them unforeseen.  The July 
2008 VA physician examined the Veteran and reviewed the medical 
record, but made no such findings.

The Board has further considered the Veteran's arguments that he 
did not provide informed consent to the surgery.  The Veteran's 
signed December 1995 Informed Consent Form is of record, and in 
it, the Veteran declared that "the nature and purpose of the 
operation or procedure, possible alternative methods of 
treatment, the risks involved, and the possibility of 
complications have been fully explained to me. I acknowledge that 
no guarantees have been made to me concerning the results of the 
operation or procedure. I understand the nature of the operation 
or procedure to be rotational corneal transplant left eye which 
is to be performed by or under the direction of Dr. Ruben Lim-
Bon-Sieng/A Lubniewski."  As such, the Board must find that the 
benefits, risks and complications of the surgery had been 
addressed with the Veteran prior to the procedure, and that he 
consented to the surgery nonetheless.  38 C.F.R. § 17.32 does not 
require that particular risks or complications be specifically 
enumerated in order to qualify the Veteran's consent as 
"informed."  

Because there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault.  In the absence of any 
such competent evidence, compensation under 38 U.S.C.A § 1151 
must be denied.  The Board notes that the Veteran has contended 
on his own behalf that his current condition is due to VA 
negligence.  However, the Veteran is not competent or qualified, 
as a layperson, to render an opinion concerning medical 
causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, 
the Veteran, as a layperson, lacks the competency to opine on the 
etiological cause of his numerous eye disorders.  For all of 
these reasons, the claim must be denied.
 
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in June 2004 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an explanation 
of what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  Additionally, a letter 
of July 2008 provided the appellant with information concerning 
the evaluation and effective date that could be assigned should 
his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has been 
obtained.  His service treatment records and post service 
treatment records have been obtained.  He has had a personal 
hearing.  He has been afforded a number of VA examinations.  The 
Board does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate the 
Veteran's claims.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for cataracts, claimed as 
due to VA medical treatment and surgery, is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of 
this matter, the Veteran's claims for entitlement to service 
connection for Meniere's disease and an eye disorder must be 
remanded for additional development before they can be properly 
adjudicated.

With regard to the Meniere's disease claim, it appears that due 
to the Veteran's contentions that his Meniere's disease is 
secondary to his service-connected right ear disorder, the claim 
has been developed only to address this contention.  While the 
Veteran has not specifically raised any argument aside from the 
secondary service connection argument, the Board is obligated to 
address all possible theories of service connection.  See Szemraj 
v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Here, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim. Id.

There is no dispute that the Veteran has been diagnosed with 
Meniere's disease, as documented, for example, on VA examination 
in October 2010.  The post-service medical evidence, including VA 
treatment notes from February 2010 and April 2002 for example, 
indicate that manifestations of the Veteran's disorder include 
falling and dizziness.  The Board notes that on entry into 
service, the Veteran was noted to suffer from "unexplained 
fainting episodes."  His personnel records further indicate 
"fainting episodes" as an "assignment limitation."  Further, 
in February 1960 he sought trouble for dizziness, which, at the 
time, the examiner felt was due to psychological adjustment 
problems.  These records have never been addressed in the 
development of the claim.  An opinion must be sought before the 
claim is adjudicated.

Furthermore, the Board notes that while the October 2010 examiner 
rendered a negative opinion on secondary causation, a causal link 
is not required for service connection on a secondary basis.  A 
showing that the service-connected disability aggravates the 
condition at issue will also satisfy the requirements for service 
connection on a secondary basis.  It is not clear that the 
examiner addressed this in the report.

With regard to the Veteran's claim for service connection for an 
eye disorder, a VA examination is needed to ascertain the 
Veteran's exact current diagnosis, and to reconcile the medical 
evidence of record.  

The file indicates that the Veteran entered service with a 
preexisting eye disorder.  On his entrance examination, the 
examining physician noted the Veteran had defective vision.  
Other records, including his separation examination, show that he 
was diagnosed with amblyopia in childhood as a result of a 
traumatic injury that occurred at age 8.  The April 1961 
separation examination states, "amblyopia, O.S., EPTS [existing 
prior to service], secondary to trauma."  This pre-service 
injury is further supported by the post-service record.  On VA 
eye examination in July 2008, for example, the examiner noted 
that following the injury at age 8, the Veteran's vision was 
significantly reduced.  

On review of the current medical record, however, the Board 
cannot point to a current diagnosis of amblyopia.  Rather, VA 
providers, including a September 2003 VA examiner for example, 
have affirmatively found that the Veteran does not have 
amblyopia.  Despite this, there is medical evidence of record 
suggesting that the Veteran's preexisting eye problems were 
aggravated by service.  
In April 2003 the Veteran underwent a VA eye examination, and the 
examiner found, "military service did aggravate the eye 
condition."  Additionally, in a private medical report from June 
2004, the Veteran's eye doctor opined that given the Veteran's 
preexisting eye condition, he should have been issued sunglasses 
during active service, and that the Veteran currently suffers 
from photophobia.  

To the contrary, VA examiners in September 2003 and April 2004, 
determined that military service did not aggravate the Veteran's 
eye disorders.  The Veteran's service treatment records 
additionally appear to weigh against the claim.  For example, the 
Veteran was issued spectacles in November 1959 and January 1961 
and there was no change or increase in his prescription.  In 
April 1961 his eyes were assessed and the examiner specifically 
stated there was "no significant change."  Further, 
measurements of the Veteran's vision on his separation 
examination report when compared with the entrance examination 
report appear to actually indicate a small improvement in vision.
As such, the Board finds the record unclear as to which, if any, 
of the Veteran's current eye problems preexisted service.  A VA 
examination is necessary to reconcile the information of record.  
For any such disorder, VA must show by clear and unmistakable 
evidence that the pre-existing disease or disorder was not 
aggravated during service, and the claimant is not required to 
show that the disease or injury increased in severity during 
service.  A VA opinion is further needed to reconcile the medical 
evidence of record on the issue of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination with an appropriate specialist 
to ascertain the nature and etiology of his 
Meniere's disease.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
medical records, and offer comments and an 
opinion as to whether the Veteran entered 
service with Meniere's disease.  If so, the 
examiner is requested to indicate whether 
the Meniere's disease increased in severity 
during service, and if it did, whether the 
increase in severity represented a chronic 
worsening of the disorder or the natural 
progress of the disorder.  
	
If the Veteran did not enter service with 
Meniere's disease, the examiner is 
requested to offer an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Meniere's disease is in any way 
causally or etiologically related to the 
symptomatology shown in the service medical 
records.  
Additionally, the examiner is requested to 
opine on whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's Meniere's 
disease has been either caused OR 
aggravated by his service-connected right 
ear disorder.

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

2.  The Veteran should be afforded a VA eye 
examination with an appropriate specialist 
to ascertain the nature and etiology of his 
current eye disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
medical records, and offer comments and an 
opinion as to whether the Veteran entered 
service with an eye disorder.  If so, the 
examiner is requested to indicate whether 
the eye disorder increased in severity 
during service, and if it did, whether the 
increase in severity represented a chronic 
worsening of the disorder or the natural 
progress of the disorder.  
	
If the Veteran did not enter service with 
an eye disorder, the examiner is requested 
to offer an opinion addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
current eye disorder is in any way causally 
or etiologically related to the 
symptomatology shown in the service medical 
records.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  


The Veteran is hereby notified that it is his responsibility to 
report for the examinations scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claims. 38 C.F.R. §§ 3.158, 
3.655 (2010).

After all of the above actions have been completed, readjudicate 
the Veteran's claim.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2009).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


